Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Anthony Wilder appeals the district court’s order accepting the recommendation of the magistrate judge, denying his motion for a preliminary injunction, and dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Wilder v. Brooks, No. 3:08-cv-03089-MBS, 2009 WL 291065 (D.S.C. Feb. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.